        Case 1:18-cv-12000-ALC-SLC Document 61 Filed 02/26/21 Page 1 of 2



Inho Andrew Park†‡                                                                                  NJ Office
Haesun Alexis Kim†                       Law Offices of                                   2/26/2021
                                                                                         333 Sylvan Avenue
Lana Ahreum Song†Ⱶ
Steve J. Park†‡
                                ANDREW PARK, P.C.                                                   Suite 320
                                                                                  Englewood Cliffs, NJ 07632
Saeyoung Kim†‡                       ANDREWPARKPC.COM                                   TEL: (201) 227-1250
Jusun Yook†                          450 7th Avenue, Suite 1805
Sungwoong Lee‡                         New York, NY 10123                                       †Admitted in NY
David Wasserman†‡                       TEL: (212) 239-3680                                      ‡Admitted in NJ
                                                                                               ⱵAdmitted in MA
                                       FAX: (212) 239-3683
                                   Please respond to: New York Office



                                                                        February 25, 2021
     VIA ECF
     Honorable Andrew L. Carter Jr.
     United States District Court
     Southern District of New York
     Thurgood Marshall
     Unites States Courthouse
     40 Foley Square
     New York, New York 10007


            Re:      Begani v. 960 Associates LLC, et al.
                     Docket No.: 1:18-cv-12000-ALC-SLC

     Dear Judge Carter Jr.:

            This Office represents Plaintiff Skender Begani (hereinafter “Plaintiff”) in the
     above referenced matter. Please allow this correspondence to serve as your undersigned’s
     application for enlargement of a briefing schedule for Plaintiff’s motion to remand to state
     court.

             By the Order dated February 4, 2021, the Court granted Plaintiff’s application for
     a leave to file a motion to remand to state court and directed the following briefing schedule:

            1. Plaintiff’s motion due by February 25, 2021;
            2. Defendant’s response due by March 11, 2021; and
            3. Plaintiff’s replies to Defendant’s response due by March 18, 2021.

            However, due to your undersigned’s health issue for the last few weeks, with a
     consent from the counsel for Defendant Defendants 960 Associates LLC and Courtyard
     Management Corporation, your undersigned respectfully requests that said deadlines to be
     extended for a week as the following:

            1. Plaintiff’s motion due by March 4. 2021;
            2. Defendant ’s response due by March 18, 2021; and
            3. Plaintiff’s replies to Defendant’s response due by March 25, 2021.
   Case 1:18-cv-12000-ALC-SLC Document 60
                                       61 Filed 02/25/21
                                                02/26/21 Page 2 of 2

        This instant request is your undersigned’s first-time application and no prior
application has been made. Also, your undersigned has conferred with the counsel for
Defendants 960 Associates LLC and Courtyard Management Corporation and has her
consent to make this instant application. In addition, the instant request will not affect any
other scheduled dates.

                                                              Respectfully submitted,

                                                              /s/ Jusun Yook

                                                              Jusun Yook, Esq.

CC via ECF:

Nicole Brown, Esq.
Wade Clark Mulcahy, LLP
180 Maiden Lane, Suite 901
New York, New York 10038
Attorneys for Defendants 960 Associates LLC and Courtyard Management Corporation




                                                    Dated: February 26, 2021
